[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                         SEP 20, 2011
                                     No. 10-14460
                                                                          JOHN LEY
                               ________________________                     CLERK

                         D.C. Docket No. 5:10-cv-00118-RS-MD

STATE OF FLORIDA,
FREDA COBB,
LYNN PADGETT,

                                                                      Plaintiffs - Appellants,

   versus

U.S. DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF PRISONS,
UNICOR,

                                                                     Defendants - Appellees.

                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            ________________________

                                   (September 20, 2011)

Before HULL and FAY, Circuit Judges, and VINSON,* District Judge.


       *
         Honorable C. Roger Vinson, United States District Judge for the Northern District of
Florida, sitting by designation.
PER CURIAM:

      After review and oral argument, we AFFIRM the district court’s order,

dated August 12, 2010, granting the United States’ motion to dismiss the

plaintiffs’ Complaint, for the reasons outlined in the district court’s thorough and

well-reasoned order.




                                          2